 
Exhibit 10.1




THIS AMENDMENT AGREEMENT (this “Amendment”), dated as of December 1, 2009 is
entered into by and among Epic Energy Resources, Inc., a Colorado corporation
(the “Company”), the persons identified as “Holders” on the signature pages
hereto (the “Holders”).  Defined terms not otherwise defined herein shall have
the meanings set forth in the Purchase Agreement (as defined below).
 
WHEREAS, pursuant to a Purchase Agreement, dated as of December 5, 2007, as
amended to date (the “Purchase Agreement”), among the Company and the investors
signatory thereto, such investors purchased from the Company (i) 10% Secured
Debentures (the “Debentures”) and (ii) warrants exercisable for shares of Common
Stock.
 
WHEREAS, the parties desire to amend certain Transaction Documents pursuant to
the terms hereof.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, each Holder and the Company hereby agrees as
follows:
 
1. Amendments to the Debentures.


(A) Section 2(a) of the Debentures held by the Holders signatory hereto (and not
any other holders of Debentures) is hereby amended and restated in its entirety
as follow:


a) “Payment of Interest in Cash. The Company shall pay interest to the Holder on
the aggregate unredeemed and then outstanding principal amount of this Debenture
at the rate of (x) from the Original Issue Date through November 30, 2009, 10%
per annum; (y) from December 1, 2009 through the date the Company pays the
“December 2009 Quarterly Redemption Amount” (as defined in that certain
amendment agreement dated December 1, 2009 among the Company and the investors
signatory thereto) in full, 12% per annum; and (z) from and after the date the
Company pays the December 2009 Quarterly Redemption Amount in full, provided the
Company has timely paid all other required Quarterly Redemption Amounts through
such date, 10% per annum (if the Company has not timely paid all required
Quarterly Redemption Amounts, the interest shall remain at the rate of 12% per
annum), payable quarterly on January 1, April 1, July 1 and October 1, beginning
on the first such date after the Original Issue Date, on each Quarterly
Redemption Date (as to that principal amount then being redeemed), and on the
Maturity Date (each such date, an “Interest Payment Date”) (if any Interest
Payment Date is not a Business Day, then the applicable payment shall be due on
the next succeeding Business Day), in cash.”


(B) Payment of December 1, 2009 Quarterly Redemption Amount.  The Company hereby
agrees to pay the Quarterly Redemption Amount(s) (as defined in the Debentures)
under each Debenture held by the Holders signatory hereto scheduled to have been
paid on December 1, 2009 (such payment, the “December 2009 Quarterly Redemption
Amount”), on December 1, 2010 (in addition to the Quarterly Redemption Amount
otherwise due and payable on such date); provided, however, the Company shall be
permitted to pay the December 2009 Quarterly Redemption Amount, in cash, at any
time on or after the date hereof.


2. Waivers.  Subject to the terms and conditions set forth herein, each
Holder  hereby waives, severally, and not jointly, the following prior
occurrences, each of which may be deemed to cause an Event of Default (as
defined in the Debentures) to the extent that these matters occurred on or
before the date of execution of this Amendment: the failure to timely pay the
Quarterly Redemption Amount due under the Debentures on December 1,
2009.  Except as expressly set forth herein, nothing contained in this Amendment
shall be construed to waive, limit, impair or otherwise affect any rights of a
Holder in respect of any “Event of Default” (as defined in the Debentures) that
occurs after the date of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


3. Representations and Warranties.  The Company hereby makes to the Holders the
following representations and warranties:


(A) Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Amendment and otherwise to carry out its obligations hereunder and
thereunder.  The execution and delivery of this Amendment by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of the Company and no further
action is required by the Company, its board of directors or its stockholders in
connection therewith.  This Amendment has been duly executed by the Company and,
when delivered in accordance with the terms hereof will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms except (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.


(B) No Conflicts.  The execution, delivery and performance of this Amendment by
the Company and the consummation by the Company of the transactions contemplated
hereby do not and will not: (i) conflict with or violate any provision of the
Company’s or any Subsidiary’s certificate or articles of incorporation, bylaws
or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any material agreement, credit facility, debt
or other material instrument (evidencing a Company or Subsidiary debt or
otherwise) or other material understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a Material Adverse
Effect.


(C) Equal Consideration.  No consideration has been paid to any person to amend
or consent to a waiver, modification, forbearance or otherwise of any provision
of any of the Transaction Documents.


(D) Survival and Bring Down. All of the Company’s warranties and representations
contained in this Amendment shall survive the execution, delivery and acceptance
of this Agreement by the parties hereto.


(E) No Defaults.  Following the execution and delivery of this Amendment by the
parties hereto, no Event of Default (as defined in the Debentures) has occurred
and is continuing as of the date hereof.
 
 
2

--------------------------------------------------------------------------------

 
 
4. Miscellaneous.


(A) The waivers, agreements and amendments set forth herein shall not be
effective unless and all conditions precedent to the effectiveness of this
Amendment shall have been satisfied. In addition, the respective obligations,
amendments, agreements and waivers of the Holders hereunder are subject to the
accuracy in all material respects of the representations and warranties of the
Company contained herein.
 
(B) Except as expressly set forth herein, each Holder, to its knowledge without
independent investigation, acknowledges there are no “Events of Default” (as
defined in the Debentures) under its Debentures, except for those being waived
pursuant to Section 2 hereunder, that currently exist as of the date of that
Holder’s execution of this Agreement.


(C) Except as expressly set forth above, all of the terms and conditions of the
Transaction Documents (as defined in the Purchase Agreement) shall continue in
full force and effect after the execution of this Amendment and shall not be in
any way changed, modified or superseded by the terms set forth herein.  Within 1
Trading Day of the date hereof, the Company shall issue a Current Report on Form
8-K reasonably acceptable to the Agent (as defined in the Security Agreement),
attaching this Amendment, and disclosing the material terms of the transactions
contemplated hereby.  The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise this Amendment
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Amendment or any amendments hereto.


(D) This Amendment may be executed in two or more counterparts and by facsimile
signature or otherwise, and each of such counterparts shall be deemed an
original and all of such counterparts together shall constitute one and the same
agreement. The Company hereby agrees that it will reimburse the Agent up to
$5,000 for its legal fees and expenses upon its execution of this
Amendment.   Except as set forth in this section, each party shall pay the fees
and expenses of its advisers, counsel, accountants and other experts, if any,
and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Amendment.


(E) The Company has elected to provide all Holders with the same terms and form
of amendment, consent and waiver for the convenience of the Company and not
because it was required or requested to do so by the Holders.  The obligations
of each Holder under this Amendment and any Transaction Document are several and
not joint with the obligations of any other Holder, and no Holder shall be
responsible in any way for the performance or non-performance of the obligations
of any other Holder under this Amendment or any Transaction Document.  Nothing
contained herein or in any Transaction Document, and no action taken by any
Holder pursuant thereto, shall be deemed to constitute the Holders as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Holders are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated by this
Amendment or the Transaction Documents.  Each Holder shall be entitled to
independently protect and enforce its rights, including without limitation, the
rights arising out of this Amendment or out of the other Transaction Documents,
and it shall not be necessary for any other Holder to be joined as an additional
party in any proceeding for such purpose.  Each Holder has been represented by
its own separate legal counsel in their review and negotiation of this Amendment
and the Transaction Documents.
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Amendment is executed as of the date first set forth
above.



 
EPIC ENERGY RESOURCES, INC.
             
By:
             
Name:
   
Title:
 

 
[signature page(s) of Holders to follow]
 
 
4

--------------------------------------------------------------------------------

 
 
COUNTERPART SIGNATURE PAGE
OF HOLDER TO
EPCC AMENDMENT
 

 
Name of Holder:
            




 
By:
             




 
Name:
             




 
Title:
           

 
 
5

--------------------------------------------------------------------------------

 
 